...... li ..............                             I .........   i IT i .............        iI ......   I I .........




                           Order issued: December /~/ ,2012

                                                                                                                           005334




                                                                                    In The
                                                       (£ourt of
                                                 fth Wintrier of .xaa at Wallaa
                                                                   No. 05-11-01708-CV


                                                              HAL RACHAL, JR., Appellant

                                                                                          V.

                                                     LETKIEWICZ & FOSTER, Appellee


                                                   On Appeal from the Probate Court No. 2
                                                           Dallas County, Texas
                                                    Trial Court Cause No. PR-09-2413-2


                                                                               ORDER

                                 We ORDER appellant to file his brief on or before January 18, 2013.